DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Huang et al. (US 2017/0361254) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Huang teaches an electrostatic filtration media Applicant’s argument that Huang is non-analogous art based on the lack of additional layers of filtration media beyond the single layer taught by Huang is not persuasive as Huang is not relied upon to teach layers. Huang is relied upon to teach that one of ordinary skill in the art would be motivated to add an anti-microbial agent to an electrostatic filtration . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally Examiner notes that at current there are no attorneys of record, but the case is not being prosecuted as pro se. Therefore the attorney should update the record to properly reflect the status of the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemmer et al. (6,156,089) in view of Huang et al. (US 2017/0361254).
With regards to Claim 1:
Stemmer teaches:
A compound filter medium, part 200, configured to sequester airborne contaminants from air streamed through the filter medium. A first media layer, part 320 formed into a pleated configuration including a plurality of pleats. A second filter media layer, part 450, and a support frame, parts 206, 208 and 210, constructed of a single molded rim, part 206, disposed along a perimeter of the filter medium and configured to support and orient, the filter frame is rectangular and thus requires an orientation compatibility, the compound filter medium within an air filter system. Wherein the first media layer, part 320, is disposed between the second media layer, part 450, and the support frame such that the upstream or inner-pleat folds are coupled to the support frame and the downstream or outer-pleat folds are coupled to the second media layer. (See Stemmer Fig. 6 and Figures 1 and 2 and Col. 3 line 1-5 and 35-40 and Col. 6 lines 16-51)
At least one layer of the first media layer and the second media layer includes an electrostatic component configured to sequester particulate matter from the air. (See Stemmer Col. 4 lines 15-35)
Stemmer does not teach:
At least one of said first and second media layers have an electrostatic portion treated with a coating of antimicrobial molecules configured to destroy microbes.
Huang teaches:
An electret or electrostatic filtration media coated with an antimicrobial agent. (See Huang Abstract and Paragraphs 44 and 62)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrostatic filtration media of Stemmer to include a coating with an antimicrobial agent in order to improve the filtration function and remove microbes as taught by Huang Paragraph 62. 
With regards to Claims 2-6 and 9 Stemmer further teaches:
Each outer-pleat fold is coupled to the second media layer along an entire length of the outer-pleat fold. (See Stemmer Fig. 4 and 6)
Each inner-pleat fold is coupled to the support frame at both ends of the inner-pleat fold. (See Stemmer Fig. 2 and 6)
The support frame, part 206, 208, and 210, comprises a molded rim, part 206, along a perimeter of the filter medium, the rim configured for seating the air filter in an air-filtering system. (See Stemmer Fig. 1 and Fig. 6 and Col. 2 lines 55-67)
The support frame further comprises a wire mesh, parts 208 and 210, fixed in the rim, part 206, configured to provide structural integrity to the support frame without obstructing air streamed through the air filter. (See Stemmer Fig. 6 and  Col. 3 lines 15-35)
The air filter is configured to stream air through the air filter in the direction from the support frame to the second media layer. (See Stemmer Fig. 1, 2 and 6 and Col. 3 lines 35-48)
The filter medium is configured to sequester odiferous materials thru the use of activated carbon or charcoal. Activated charcoal is a known conventional VOC filter as evidenced by Hoge et al. (US 2007/0272083) paragraph 22 “A typical VOC filter 12 has charcoal (i.e., carbon). Activated charcoal is charcoal that has been treated with oxygen to open up millions of tiny pores between the carbon atoms. Accordingly, special manufacturing techniques results in 
Claim 7, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemmer et al. (6,156,089) and Huang et al. (US 2017/0361254) as applied above in the rejection of Claim 1 further in view of Bao et al. (US 2014/0223872) and Olefson (US 20060005711).
With regards to Claims 7, 8, and 10-15:
Stemmer teaches:
A compound filter medium, part 200, configured to sequester airborne contaminants from air streamed through the filter medium. A first media layer, part 320 formed into a, accordion shaped, pleated configuration including a plurality of pleats. A second filter media layer, part 450, and a support frame, parts 206, 208 and 210, configured to support the compound filter medium. A support layer, part 208, configured to maintain a uniform distribution of the plurality of pleats by gluing each pleat tip to the support layer. Wherein the first media layer, part 320, is disposed between the second media layer, part 450, and the support frame such that the upstream or inner-pleat folds are coupled to the support frame and the downstream or outer-pleat folds are coupled to the second media layer. (See Stemmer Fig. 6 and Col. 3 line 1-5 and 35-48, Col. 5 lines 18-22, and Col. 6 lines 16-51)
Each outer-pleat fold is coupled to the second media layer along an entire length of the outer-pleat fold. (See Stemmer Fig. 4 and 6)
Each inner-pleat fold is coupled to the support frame at both ends of the inner-pleat fold. (See Stemmer Fig. 2 and 6)
The air filter is configured to stream air through the air filter in the direction from the support frame to the second media layer. (See Stemmer Fig. 1, 2 and 6 and Col. 3 lines 35-48)
The filter medium is configured to sequester odiferous materials thru the use of activated carbon or charcoal. Activated charcoal is a known conventional VOC filter as evidenced by Hoge et al. (US 2007/0272083) paragraph 22 “A typical VOC filter 12 has charcoal (i.e., carbon). Activated charcoal is charcoal that has been treated with oxygen to open up millions of tiny pores between the carbon atoms. Accordingly, special manufacturing techniques results in highly porous charcoals with large surface areas for weight (e.g., 300-2,000 square metres per gram). Such active, or activated, charcoals are widely used to adsorb odorous or coloured substances from gases or liquids.” As such the filter of Stemmer is also inherently configured to remove VOCs. (See Stemmer Col. 6 lines 25-30 and Col. 4 lines 15-35)
At least one layer of the first media layer and the second media layer includes an electrostatic component configured to sequester particulate matter from the air. (See Stemmer Col. 4 lines 15-35)
Wherein the first media layer is a spun fiberglass or foam. (See Stemmer Col. 4 lines 22-26 and Col. 6 lines 40-51) 
Wherein the second media layer is a woven synthetic material. (See Stemmer Col. 4 lines 22-26, 20-46 and Col. 6 lines 40-51)
The support frame comprises a molded rim, the rim is made of plastic and molding is one of many methods of creating a plastic rim and thus has minimal patentable weight, along a perimeter of the compound filter medium configured for seating the air filter in an air-filtering system and a wire mesh, part 208 and 210, fixed in the rim configured to provide structural integrity to the support frame without obstructing air streamed through the air filter. (See Stemmer Fig. 6 and Col. 3 lines 1-9 and 15-25)
Stemmer does not teach:
Wherein the first media layer includes a plurality of set-wise bosses embossed in the first media layer between each inner-pleat fold and an adjacent outer-pleat fold. 
The plurality of bosses are configured with a shape and orientation to provide structural integrity to the first media layer in the pleated configuration without obstructing air streamed through the air filter. 
Bao teaches:
A pleated filter medium, part 10, with set-wise pleat support bosses, parts 20A-20E. The bosses are made of the filter media itself and thus do not obstruct air streamed through the air filter. (See Bao Fig. 2A and Paragraph 25)
The plurality of bosses are configured with a common shape and orientation to provide structural integrity to the first media layer in the pleated configuration. (See Bao Fig. 2A and 2B and Paragraph 25)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Stemmer to include the bosses of Bao in order to provide structural support to the pleats without increasing weight or pressure loss as taught by Bao Paragraph 14 and 25. 
Stemmer in view of Bao does not teach:
At least one of said first and second media layers have an electrostatic portion treated with a coating of antimicrobial molecules configured to destroy microbes.
Huang teaches:
An electret or electrostatic filtration media coated with an antimicrobial agent. (See Huang Abstract and Paragraphs 44 and 62)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrostatic filtration media of Stemmer to include a coating with an antimicrobial agent in order to improve the filtration function and remove microbes as taught by Huang Paragraph 62. 
Stemmer in view of Bao and Huang does not teach:
A second media layer treated with a substance configured to release a fragrance. 
Olefson teaches:
An air filter coated with a substance or perfume configured to release a fragrance. (See Olefson Paragraph 9 and 23 and 27)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrostatic filtration media of Stemmer to include a coating with a fragrance as taught by Olefson in order to “impart a long-lasting scent to air passing through the filter” as taught by Olefson Abstract. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemmer et al. (6,156,089) and Huang et al. (US 2017/0361254) further in view of Bao et al. (US 2014/0223872) and Olefson (US 20060005711) as applied above in the rejection of Claim 15 above further in view of Sadler (US 2011/0303087).
With regards to Claim 16:
Stemmer in view of Bao teaches a rim for a filter material. 
Stemmer particularly teaches a plastic, metal, or card stock material, but that it may be any of commonly known and used methods and materials. (See Stemmer Col. 3 lines 5-15)
Stemmer in view of Bao does not teach:	
The rim is made of silicone or foam rubber. 
Sadler teaches:
Many materials for filter rims or frames are known which are equivalent and provide distinct but known properties including plastic, rubber, foam, paper, and others. (See Sadler Paragraph 48) 
It would have been obvious to one of ordinary skill in the art to modify the filter frame or rim of Stemmer to include a molded rubber or foam or foam rubber frame to have a flexible and water-resistant frame for the filter as taught by Sadler paragraph 48. 
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stemmer et al. (6,156,089) in view of Huang et al. (US 2017/0361254) for Claims 17 and 18 and Stemmer in view of Bao et al. (US 2014/0223872), Huang et al. (US 2017/0361254) for Claims 19 and 20.
With regards to Claim 17:
Stemmer teaches:
A compound filter medium, part 200, configured to sequester airborne contaminants from air streamed through the filter medium. A first media layer, part 320 formed into a pleated configuration including a plurality of pleats coupled to a second filter media layer, part 450, and a support frame, parts 206, 208 and 210, constructed of a single molded rim, part 206, disposed along a perimeter of the filter medium and configured to support and orient, the filter frame is rectangular and thus requires an orientation compatibility, the compound filter medium within an air filter system. Wherein the first media layer, part 320, is disposed between the second media layer, part 450, and the support frame such that the upstream or inner-pleat folds are coupled to the support frame and the downstream or outer-pleat folds are coupled to the second media layer. (See Stemmer Fig. 6 and Figures 1 and 2 and Col. 3 line 1-5 and 35-40 and Col. 6 lines 16-51)
At least one layer of the first media layer and the second media layer includes an electrostatic component configured to sequester particulate matter from the air. (See Stemmer Col. 4 lines 15-35)
The support frame further comprises a wire mesh, parts 208 and 210, fixed in the rim, part 206, configured to provide structural integrity to the support frame without obstructing air streamed through the air filter. (See Stemmer Fig. 6 and  Col. 3 lines 15-35)
Stemmer does not teach:
At least one of said first and second media layers have an electrostatic portion treated with a coating of antimicrobial molecules configured to destroy microbes.
Huang teaches:
An electret or electrostatic filtration media coated with an antimicrobial agent. (See Huang Abstract and Paragraphs 44 and 62)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrostatic filtration media of Stemmer to include a coating with an antimicrobial agent in order to improve the filtration function and remove microbes as taught by Huang Paragraph 62. 
As detailed above in the rejection of Claim 1 Stemmer teaches the product identical to that produced by the method of making claim of Claims 17 and 18. Thus, while Stemmer does not explicitly teach the method of making this product, it would be expected to be made in a similar fashion and minor variations would be obvious as they produce the same product. 
With regards to Claim 18:
Stemmer further teaches:
The first filtering material is secured to the support structure by glue or adhesive. (See Col. 3 lines 50-55 and Col. 6 lines 38-40)
Stemmer details both continuous and discrete points of adhesive as options. (See Stemmer Col. 6 lines 35-36 and Col. 4 lines 5-15) It would have been obvious to one of ordinary skill in the art that the method of making the product detailed in Claim 18 is substantially the same as or obvious over Stemmer with possible design choices depending on strength of adhesive needed versus potential pressure losses. 
With regards to Claims 19 and 20:
Stemmer does not teach:
Wherein the first media layer includes a plurality of set-wise bosses embossed in the first media layer between each inner-pleat fold and an adjacent outer-pleat fold. 
The plurality of bosses are configured with a shape and orientation to provide structural integrity to the first media layer in the pleated configuration without obstructing air streamed through the air filter. 
Bao teaches:
A pleated filter medium, part 10, with set-wise pleat support bosses, parts 20A-20E. The bosses are made of the filter media itself and thus do not obstruct air streamed through the air filter. (See Bao Fig. 2A and Paragraph 25)
The plurality of bosses are configured with a common shape and orientation to provide structural integrity to the first media layer in the pleated configuration. (See Bao Fig. 2A and 2B and Paragraph 25)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Stemmer to include the bosses of Bao in order to provide structural support to the pleats without increasing weight or pressure loss as taught by Bao Paragraph 14 and 25. 
As detailed above Stemmer in view of Bao teaches the product identical to that produced by the method of making claim of Claims 19 and 20. Thus, while Stemmer in view of Bao does not explicitly . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776